DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3, the phrase "substantially" renders the claim indefinite because the phrase is not defined within the claim and it is unclear to what degree the axes are parallel. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 6-7, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Fujita (US 2008/0037828) in view of Suiter (US 2015/0242953).
Regarding claim 1, Fujita discloses an infrared camera system provided in a vehicle (Fig.1 and ¶21 vehicle forward image display apparatus), comprising: 
an infrared emitting unit configured to emit infrared rays toward an outside (Fig.1 and ¶21 near infrared emitter 2 emitting near infrared light in front of the vehicle); and 
an infrared camera configured to acquire infrared image data indicating a surrounding environment of the vehicle (Fig.1 and ¶21 near infrared camera 1 capturing near infrared light in front of the vehicle).
Fujita does not disclose wherein the infrared emitting unit and the infrared camera are mounted on a rear pillar of the vehicle.
However, Suiter teaches wherein the infrared camera is mounted on a rear pillar of the vehicle (Fig.2 and ¶20 infrared sensor 260 and 261 are mounted on C-pillars of the vehicle; Fujita: the infrared light irradiator 4 and the infrared light sensor 5 stored within the same casing 2; it would have been obvious to have mounted Fujita’s casing including the irradiator and light sensor onto the location where Suiter’s infrared sensor 260 and 261 are mounted because they are in the same casing).
It would have been obvious as to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fujita to incorporate the teachings of Suiter and provide the advantage and capability of being able to mount infrared emitter and infrared camera on C-Pillar of a vehicle for autonomous driving (¶20).

Regarding claim 2, Fujita in view of Suiter teaches wherein the infrared emitting unit and the infrared camera are mounted on a C-pillar of the vehicle (Suiter: Fig.2 and ¶20 infrared sensor 260 and 261 are mounted on C-pillars of the vehicle; Fujita: Fig.1 and ¶21 near-infrared 

Regarding claim 3, Fujita in view of Suiter teaches wherein an optical axis of the infrared emitting unit and an optical axis of the infrared camera are substantially parallel to each 15other (Fujita: Fig.1 near infrared camera 1 and near infrared emitter 2 have parallel optical axis since two axes always are parallel). Motivation to combine is the same as it is in claim 1.

Regarding claim 6, Fujita in view of Suiter teaches wherein the infrared emitting unit induces: 
a left infrared emitting unit mounted on a left rear pillar of the vehicle, and a right infrared emitting unit mounted on a right rear pillar of the vehicle, wherein the infrared camera includes: a left infrared camera mounted on the left rear pillar, and 30a right infrared camera mounted on the right rear pillar (Suiter: Fig.2 and ¶20 infrared sensor 260 and 261 are mounted on C-pillars of the vehicle; Fujita: Fig.1 and ¶21 near-infrared camera and the near-infrared emitter 2 are formed in one body; it would have been obvious to have mounted Fujita’s casing including the irradiator and light sensor onto the location where Suiter’s infrared sensor 260 and 261 are mounted because they are in the same casing). Motivation to combine is the same as it is in claim 1.



Regarding claim 26, Fujita in view of Suiter teaches wherein the infrared emitting unit is configured to emit infrared laser toward a lateral region of the vehicle (Fujita: Fig.1 and ¶21 near-infrared emitter 2 emits ray in a lateral region of the vehicle) and the infrared camera is configured to acquire the infrared image data in the lateral region of the vehicle (Fujita: Fig.1 and ¶21 near-infrared camera 1 acquires image surrounding the lateral region of the vehicle). Motivation to combine is the same as it is in claim 1.

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Fujita (US 2008/0037828) in view of Suiter (US 2015/0242953) and Anderson (US 2010/0063651). 
Regarding claim 4, Fujita in view of Suiter does not teach a visible light camera configured to acquire visible light image data indicating a surrounding environment of the vehicle.
However, Anderson teaches a visible light camera configured to acquire visible light image data indicating a surrounding environment of the vehicle (Fig.5 and ¶89 visible light camera 512 is part of the sensor system 500).
It would have been obvious as to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fujita and Suiter to incorporate the teachings of Anderson and provide the advantage and capability of being able to operate the vehicle in different operating environment (¶52).

.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Fujita (US 2008/0037828) in view of Suiter (US 2015/0242953) and Haley et al (US 8581982). 
Regarding claim 8, Fujita discloses an infrared camera module provided in a vehicle (Fig.1 near infrared camera on a vehicle), comprising: 
an infrared emitting unit configured to emit infrared rays toward a lateral region of 5the vehicle (Fig.1 and ¶21 near-infrared emitter 2 emits ray in a lateral region of the vehicle); 
an infrared camera configured to acquire infrared image data indicating a surrounding environment in the lateral region of the vehicle (Fig.1 and ¶21 near-infrared camera 1 acquires image surrounding the lateral region of the vehicle); and 
a control unit configured to control operations of the infrared emitting unit and the infrared camera, 10wherein the infrared emitting unit and the infrared camera are disposed in a space formed by the housing (¶¶21, 25 processor issues commands to a near-infrared emission command to the near-infrared emitter 2 and near-infrared camera 1, which are formed in one body);
the infrared camera system according to claim 1 (see claim 1). Motivation to combine is the same as it is in claim 1.
Fujita in view of Suiter does not teach a housing having an opening portion;
a cover configured to cover the opening portion. 
However, Hayle teaches a housing having an opening portion (Fig.2a and Col.4 lines 31-36 opening portion for infrared camera lens 208); 

It would have been obvious as to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fujita and Suiter to incorporate the teachings of Haley and provide the advantage and capability of being able to provide a weatherproof seal (Col.4 lines 31-36).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Fujita (US 2008/0037828) in view of Suiter (US 2015/0242953), Haley et al (US 8581982), and Yokochi et al (US 2016/0275793). 
Regarding claim 13, Fujita in the combination does not teach an infrared camera module according to claim 8, further comprising an emblem of the vehicle. 
However, Yokochi teaches an emblem of the vehicle (¶28 imaging section is disposed outside the vehicle on the back of a car emblem).
It would have been obvious as to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fujita in the combination to incorporate the teachings of Yokochi and provide the advantage and capability of being able to dispose imaging section at any desired position of the vehicle as long as it can image an area in front of the vehicle (¶28).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Fujita (US 2008/0037828) in view of Suiter (US 2015/0242953), and Lee et al (US 2018/0207508). 

wherein the infrared emitting unit is configured to emit the infrared rays toward a lateral region of the vehicle and the infrared camera is configured to acquire the infrared image data in the lateral region of the vehicle (Fujita: Fig.1 and ¶21 near-infrared emitter 2 emits ray in a lateral region of the vehicle and near-infrared camera 1 acquires image surrounding the lateral region of the vehicle). 
Fujita in view of Suiter does not teach wherein an emitting distance of the infrared rays emitted from the infrared emitting unit is longer than a detection distance of the infrared camera.
However, Lee teaches wherein an emitting distance of the infrared rays emitted from the infrared emitting unit is longer than a detection distance of the infrared camera (¶45 irradiation direction of the IR rays are wider than the imaging range).
It would have been obvious as to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fujita in the combination to incorporate the teachings of Yokochi and provide the advantage and capability of being able to allow imaging range to pass through a home plate and make a transverse length of the imaging range longer than a longitudinal length of the imaging range (¶45).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Fujita (US 2008/0037828) in view of Suiter (US 2015/0242953), and Nakamura et al (US 2020/0160081). 
Regarding claim 20, Fujita in view of Suiter teaches a control unit configured to control an operation of the infrared emitting unit, wherein the infrared emitting unit is configured to emit Fig.1 and ¶21 near-infrared emitter 2 emits ray in a lateral region of the vehicle and near-infrared camera 1 acquires image surrounding the lateral region of the vehicle).
However, Fujita in view of Suiter does not teach wherein the control unit is configured to turn off the infrared emitting unit in response to an abnormality of the infrared camera.
However, Nakamura teaches wherein the control unit is configured to turn off the infrared emitting unit in response to an abnormality of the infrared camera (¶88 stopping the infrared ray emitter 330 and the infrared camera 320 when 3D face authentication is not successful, which is considered an abnormality).
It would have been obvious as to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fujita in the combination to incorporate the teachings of Nakamura and provide the advantage and capability of being able to stop wasteful power consumption (¶89).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Fujita (US 2008/0037828) in view of Suiter (US 2015/0242953), and Kobayashi et al (US 6601980). 
Regarding claim 21, Fujita in view of Suiter teaches a control unit configured to control an operation of the infrared emitting unit, wherein the infrared emitting unit is configured to emit the infrared rays toward a lateral region of the vehicle and the infrared camera is configured to acquire the infrared image data in the lateral region of the vehicle (Fujita: Fig.1 and ¶21 near-infrared emitter 2 emits ray in a lateral region of the vehicle and near-infrared camera 1 acquires image surrounding the lateral region of the vehicle).

However, Kobayashi teaches wherein the control unit is configured to change, according to a traveling speed of the vehicle or a speed limit of a road on which the vehicle is traveling, an intensity of the infrared rays emitted from the infrared emitting unit (Col. 5 line 65 - Col. 6 line 9 stopping IR ray based on vehicle speed).
It would have been obvious as to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fujita in the combination to incorporate the teachings of Nakamura and provide the advantage and capability of being able to stop radiating IR rays when vehicle speed is equal to or lower than a predetermined speed (Col. 5 line 65 - Col. 6 line 9). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOON KWON whose telephone number is (571)272-6693. The examiner can normally be reached 7 am- 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie J Atala can be reached on (571) 272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


JOON . KWON
Examiner
Art Unit 2486



/JOON KWON/            Examiner, Art Unit 2486